 

Case: 3:19-cr-00004-JGC Doc #: 83 Filed: 11/20/19 1o0f 3. PagelD # 619

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

WESTERN DIVISION
United States of America, Case No. 3:19CR04-1
Plaintiff,
Sentencing Order
-VS- Re: Conditions of
Supervised Release
Elizabeth Lecron,
Defendant.
STANDARD CONDITIONS

While on supervised release, Defendant shall not commit another federal, state, or local crime, shall
not illegally possess a controlled substance, shall comply with the Mandatory and Standard Conditions
adopted by this Court set forth in Part D of the Presentence Investigation Report of which you will
be informed of on beginning supervised release. You shall comply with the following conditions and

any additional conditions imposed at sentencing:

Mandatory Drug Testing

You must refrain from any unlawful use of a controlled substance and submit to one drug test
within 15 days of release from imprisonment and to at least two periodic drug tests thereafter, as
determined by the Court.

Substance Abuse Treatment and Testing

The defendant shall participate in an approved program of substance abuse testing and/or
outpatient or inpatient substance abuse treatment as directed by their supervising officer; and
abide by the rules of the treatment program. The probation officer will supervise your
participation in the program (provider, location, modality, duration, intensity, etc.). The
defendant shall not obstruct or attempt to obstruct or tamper, in any fashion, with the efficiency
and accuracy of any prohibited substance testing.

 

 
 

Case: 3:19-cr-00004-JGC Doc #: 83 Filed: 11/20/19 2 of 3. PagelD #: 620

Mental Health Treatment

You must undergo a mental health evaluation and/or participate in a mental health treatment
program and follow the rules and regulations of that program. The probation officer, in
consultation with the treatment provider, will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.).

Mental Health Medications
You must take all mental health medications that are prescribed by your treating physician.

Alcohol Restriction
You must not use or possess alcohol.

Search / Seizure

You must submit your person, property, house, residence, vehicle, papers, computers (as defined
in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or
office, to a search conducted by a United States probation officer. Failure to submit to a search
may be grounds for revocation of release. You must warn any other occupants that the premises
may be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion
exists that you have violated a condition of supervision and that the areas to be searched contain
evidence of this violation. Any search must be conducted at a reasonable time and in a
reasonable manner.

No Internet Access Without Permission

You must not access the Internet except for reasons approved in advance by the probation
officer.

[have reviewed and understand the above additional conditions of my sentence.

     
 

 

 

Date: _{\ | Dx | LS G LY = Cp
\ ' Efizabeth Lecron, Defendant,

  

Crud fl

Donna Grill, Attorney

IT IS SO ORDERED.

hl

Judge James G. ‘Gatr

 

 
 

Case: 3:19-cr-00004-JGC Doc #: 83 Filed: 11/20/19 3 of 3. PagelD # 621

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

WESTERN DIVISION
United States of America, Case No. 3:19CR04-1
Plaintiff, Defendant Acknowledges
Waiver/Right to Appeal
-VS-
Elizabeth Lecron,

Defendant.

You can appeal your conviction if you believe your guilty plea was somehow unlawful or involuntary
or if there was some other fundamental defect in your proceeding that your guilty plea did not waive.

You also have the statutory right to appeal your sentence under certain circumstances, particularly if
your sentence is contrary to law. However, your plea agreement may have waived some or all of these appeal
rights. Such a waiver is generally enforceable.

Your Notice of Appeal must be filed within fourteen days of entry of Judgment. Your lawyer will stay
on this case until you decide whether to appeal. If you are unable to pay the costs of an appeal, you may seek
leave to appeal without cost to yourself. You are also entitled to appointment of counsel on appeal if unable
to obtain counsel yourself.

Lhave reviewed and understand the above right to appeal.

 

Date: LAO) Lee ace U/
1

zabéth Lecron, Defendant
Ce

Ale La d Ld

Donna Grill, Attorney

 
